{¶ 14} By reversing the trial court's order granting certification of the class action, the majority abandons this court's duty under Section 3, Article IV, of the Ohio Constitution to review final orders.
 {¶ 15} An order that grants class certification is a final order. R.C. 2505.02(B)(5). As a final order, it is immediately appealable and vests jurisdiction *Page 769 
in this court. R.C. 2505.03(A). Civ.R. 23 does not require the trial court to make findings to support its decision on class certification in order to make the decision appealable. See Hamilton v.Ohio Sav. Bank, supra, at 70, 694 N.E.2d 442.
 {¶ 16} As the majority observes, the decision of the Ohio Supreme Court in Hamilton requires the trial judge to conduct "a rigorous analysis" of the seven class-action factors within the framework of Civ.R. 23. But this admonition in Hamilton is procedural and does not purport to state a requirement for appellate jurisdiction that the trial court make findings with respect to each factor. If it was jurisdictional for the purposes of appellate review, the supreme court would not have phrased the admonition as follows: "[W]e suggest that in determining the propriety of class certification under Civ.R. 23, trial courts make separate findings as to each of the seven class action requirements, and specify their reasoning as to each finding." Id. at 71, 694 N.E.2d 442
(emphasis added). As the majority acknowledges, we have previously held that conclusory findings can be sufficient for appellate review in the context of a class action. See Begala, supra.
 {¶ 17} I am also persuaded that Hamilton does not counsel against appellate review in this case for two other reasons. First, both the court of appeals and the supreme court in Hamilton reviewed, under an abuse-of-discretion standard, the trial court's order in that case, which stated simply, "[Plaintiff] Francis Hamilton's motion for class certification is denied. No just cause for delay." Id. at 69, 494 N.E.2d 442. Second, Hamilton is distinguishable for the very reason that it involved a denial of certification. The supreme court recognized the difficulty of review of an order denying certification under an abuse-of-discretion-standard where the trial court failed to disclose exactly which prerequisites of Civ.R.23 it found to be lacking. By contrast, when the trial court grants the motion to certify the class action, it has, a fortiori, found that the prerequisites of Civ.R. 23 have been satisfied, thus allowing an appellate court to review the order for an abuse of discretion in the same manner as any other order in which the trial court did not articulate its findings.
 {¶ 18} In their motion to certify the class action, the plaintiffs' pivotal allegations claimed the existence of historical patterns and practices of race discrimination against African-American employees at the Cincinnati facility of Coca-Cola Enterprises. They argued that this central issue of class-wide discrimination presented a classic case for class certification based upon considerations of efficiency and judicial economy.
 {¶ 19} For purposes of our review, we have the record, which includes the trial court's letter decision of December 31, 2002, and the transcript of the October 4, 2002, hearing on class certification. The majority acknowledges that this hearing *Page 770 
lasted for the better part of a day. During that hearing, counsel for the respective parties argued the presence or absence of the seven requirements of Civ.R. 23, submitted exhibits, and offered copies of their citied authorities. At the conclusion of the hearing, the trial court received the exhibits and authorities from counsel and announced that it was continuing the case to review them and to render its decision.
 {¶ 20} In granting certification of the class action, the trial court recited each of the seven requirements of Civ.R. 23(A) and further noted that one of the requirements in Civ.R. 23(B) had to be met. It then concluded, "[P]laintiffs, identifying themselves as African Americans, have met each of the above requirements as well as all of Civ.R. 23(B) and therefore the litigation is certified as a class action suit." While stated in conclusory terms, the trial court's language does not provide any basis to assume that it did not undergo a rigorous analysis of the seven requirements under Civ.R.23.
 {¶ 21} The excellent appellate briefs of counsel discuss in detail each of the seven requirements regarding their application to certify the class action. If counsel can discuss in their appellate briefs and at oral argument whether the Civ.R. 23 factors apply, why cannot we, as in our usual practice, rely on their guidance in determining "if there is no sound reasoning process that would support [the trial court's] decision?"AAAA Enterprises, Inc. v. River Place Community Urban RedevelopmentCorp. (1990), 50 Ohio St.3d 157, 161, 553 N.E.2d 597. In determining whether a case should be remanded to the trial court for further findings, an appellate court must make every reasonable presumption in favor of the trial court's judgment and findings of fact. Shemo v. MapleHts. (2000), 88 Ohio St.3d 7, 9-10, 727 N.E.2d 526.
 {¶ 22} Finally, I appreciate that the majority, in an abundance of caution, is acting in the interest of effective appellate review, but its choice to remand this case to the trial court is ultimately subject to an unintended consequence. The record shows that the trial judge has since retired from the bench. Short of a rehearing, the majority's instruction to the trial judge's successor will require that judge to make those findings from this very record that the majority says we are unable to use for effective appellate inquiry. This, of course, begs the question of why, if a new trial judge can make findings from this record, we cannot review the same record to determine if the original judge abused his discretion by granting certification.
 *Page 1